           Case 1:19-cv-10346-RA Document 18
                                          17 Filed 07/28/20
                                                   07/27/20 Page 1 of 2




                                                                                        July 20, 2020
VIA ECF
Honorable Ronnie Abrams
United States District Court Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
                              Re:      Thorne v. H & M Hennes & Mauritz L.P.,
                                       Case No.: 1:19-cv-10346-RA
Dear Judge Abrams,

       The undersigned represents Braulio Thorne, on behalf of himself and all other persons
similarly situated (“Plaintiff”) in the above-referenced action against H & M Hennes & Mauritz
L.P., (“Defendant”). In light of Your Honor’s Order on July 6, 2020 (Dkt. 16), the undersigned
respectfully requests a stay in this action until 10 days after a resolution is reached in the pending
Consolidated Appeal captioned: Mendez v. AnnTaylor, Inc., No. 20-1550 (the “Consolidated
Appeal”), currently pending before the Second Circuit. The Defendant joins in this stay request
and the Court should stay this matter pending the outcome of the Consolidated Appeal to
preserve judicial resources.
       A stay has the potential to substantially conserve the resources of both the parties and the
Court. Similar stays were granted by courts in this District on the same grounds. See Calcano v.
lululemon USA Inc., No. 1:19-cv-10430 (S.D.N.Y. Mar. 2, 2020); Delacruz v. Five Below, Inc.,
No. 1:19-cv-10294 (S.D.N.Y. Feb. 28, 2020); Delacruz v. Jamba Juice Co., No. 1:19-cv-10321
(S.D.N.Y. Feb. 27, 2020); Calcano v. Domino’s Pizza, Inc., No. 1:19-cv-09823 (S.D.N.Y. Feb.
24, 2020) Tucker v. Whole Foods Market Group, Inc., Case No.: 19-cv-09842-RA. (S.D.N.Y.
Jul. 1, 2020). There are no deadlines impacted by the proposed stay.

       We thank the Court for its time and attention in this matter.
                                                                             Respectfully submitted,
cc: all counsel of record VIA ECF
                  Case 1:19-cv-10346-RA Document 18
                                                 17 Filed 07/28/20
                                                          07/27/20 Page 2 of 2




                                                                                       /s/ Jeffrey M. Gottlieb, Esq.
                                                                                           Jeffrey M. Gottlieb, Esq.

                                                                                             Attorney for Plaintiffs




Application granted. This action is hereby stayed. No later than one week after the Second Circuit
issues its decision in the consolidated appeal captioned Mendez v. Ann Taylor, Inc., No. 20-1550, the
parties shall file a joint letter informing the Court of their position on how the Second Circuit's decision
impacts this particular case and proposing next steps in this action.


SO ORDERED.
                                                               __________________________
                                                               Hon. Ronnie Abrams
                                                               7/28/2020
